Opinion by
Hurt, J.
§ 110. Appeal bond injustice’s court; time of filing. If an appeal bond in justice’s court be filed within ten days, after an order overruling a motion for new trial in the case, it is filed within the time required by law. [Ante, § 49.]
§ 111. Same; description of judgment in. The appeal bond described the judgment by stating the style and number of the case, and the date of the judgment, correctly. In stating the amount of the judgment there was a discrepancy of one cent. The judgment was for $(>1.91, while the bond described it as a judgment for $61.90. Held, that this discrepancy did not vitiate the bond. [W. & W. Con. Rep. § 1236.]
§ 112. Same; conditions of. The bond was conditioned that appellant would prosecute his appeal “'with effect ” instead of “to effect.” Held, this did not vitiate the bond. [Franklin v. Tiernan, 56 Tex. 618.] The county court held the appeal bond insufficient and dismissed the appeal. Held, error.
Eeversed and remanded.